[Cite as Wolf Creek Eng. & Contr., Inc. v. Ohio Dept. of Transp., 2011-Ohio-1850.]

                                                        Court of Claims of Ohio
                                                                                       The Ohio Judicial Center
                                                                               65 South Front Street, Third Floor
                                                                                          Columbus, OH 43215
                                                                                614.387.9800 or 1.800.824.8263
                                                                                           www.cco.state.oh.us




WOLF CREEK ENGINEERING AND CONTRACTING, INC.

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant
       Case No. 2008-07934

Judge Joseph T. Clark
Magistrate Lee Hogan

JUDGMENT ENTRY




        {¶ 1} On February 11, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(I) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(I).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                                   _____________________________________
Case No. 2008-07934                -2-                   JUDGMENT ENTRY

                                  JOSEPH T. CLARK
                                  Judge

cc:


Joseph B. Jerome                    Kristin S. Boggs
55 Public Square, Suite 2020        William C. Becker
Cleveland, Ohio 44113-1901          Assistant Attorneys General
                                    150 East Gay Street, 18th Floor
                                    Columbus, Ohio 43215-3130

HTS/cmd
Filed March 23, 2011
To S.C. reporter April 12, 2011